DISMISS; and Opinion Filed December 9, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00770-CR
                                      No. 05-14-00771-CR

                         STEVEN DWAYNE FERRELL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-72590-L, F14-54495-L

                              MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers



       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

140770F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

STEVEN DWAYNE FERRELL, Appellant                   On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
No. 05-14-00770-CR        V.                       Trial Court Cause No. F12-72590-L.
                                                   Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                       Bridges, Lang-Miers, and Myers.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 9th day of December, 2014.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

STEVEN DWAYNE FERRELL, Appellant                   On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
No. 05-14-00771-CR        V.                       Trial Court Cause No. F14-54495-L.
                                                   Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                       Bridges, Lang-Miers, and Myers.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 9th day of December, 2014.